 


116 HRES 1155 EH: Reaffirming the House of Representatives’ commitment to the orderly and peaceful transfer of power called for in the Constitution of the United States, and for other purposes.
U.S. House of Representatives
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 1155 
In the House of Representatives, U. S.,

September 29, 2020
 
RESOLUTION 
Reaffirming the House of Representatives’ commitment to the orderly and peaceful transfer of power called for in the Constitution of the United States, and for other purposes. 
 
 
Whereas the United States is founded on the principle that our Government derives its power from the consent of the governed and that the people have the right to change their elected leaders through elections; Whereas our domestic tranquility, national security, general welfare, and civil liberties depend upon the peaceful and orderly transfer of power; and 
Whereas any disruption occasioned by the transfer of the executive power could produce results detrimental to the safety and well-being of the United States and its people: Now, therefore, be it  That the House of Representatives— 
(1)reaffirms its commitment to the orderly and peaceful transfer of power called for in the Constitution of the United States; and (2)intends that there should be no disruptions by the President or any person in power to overturn the will of the people of the United States.  
 
Cheryl L. Johnson,Clerk.
